COURT OF
                                                                                                              FILED
                                                                                                                APPEALS
                                                                                                                    ALS
                                                                                                                   r1
                                                                                               201s APR 21
                                                                                                                API 9: 02
                                                                                               STAT-     aF

                                                                                               BY



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                        DIVISION II


 In the   matter of       the   personal restraint of:                            No. 45365 -7 -II


                          MICHAEL A. LAR,                                   UNPUBLISHED OPINION


                                          Petitioner.




           BJORGEN, A. C. J. —           Following a jury trial, the trial court sentenced Michael Anthony Lar

to a life term without the possibility of early release under the Persistent Offender Accountability

Act (POAA) of the Sentencing Reform Act of 1982, chapter 9. 94A RCW, and we affirmed on

                In this            personal restraint petition ( PRP),   Lar challenges his kidnapping
appeal.'                  timely

conviction and his sentence, arguing that ( 1) the trial court erred in sentencing him under the

POAA because the prior federal bank robbery convictions relied on are not comparable to most

serious offenses under Washington law, (2) his trial and appellate counsel rendered ineffective


assistance by failing to adequately challenge the comparability of Lar' s prior federal convictions

at   sentencing        and on   direct   appeal, (   3) his kidnapping conviction should have merged with his

attempted robbery conviction because the restraint involved was merely incidental to the robbery

attempt, and ( 4) the sentencing court improperly imposed discretionary legal financial



 State     v.   Lar,   noted at    167 Wn.    App.    1047, 2012 WL 1426537 ( 2012).
No. 45365 -7 -II



obligations without considering Lar' s ability to pay. We grant the petition in part, reverse Lar' s

POAA sentence, and remand for resentencing.

                                                 FACTS


       The State charged Lar with burglary, kidnapping, and attempted robbery, all in the first

degree, and a jury returned guilty verdicts on all counts.2

       Lar had previously pled guilty on two occasions in federal district court to bank robbery

charges:    on one occasion, Lar pled guilty to one count of bank robbery and one count of armed

bank robbery, and that court sentenced him for both crimes in one proceeding on January 31,

1997. As part of the plea deal, Lar stipulated to a statement of facts underlying each charge, but

did not expressly admit that he intended to permanently deprive the banks of the money.

        On the other occasion, Lar pled guilty to two counts of bank robbery in 1985, and the

federal district court sentenced him for both counts in one proceeding. Although the complaint

in the federal prosecution describes the conduct at issue similarly to that underlying Lar' s 1997

robbery convictions, the information merely sets out the statutory elements of federal bank

robbery along with the amounts of money taken. The record contains nothing indicating that Lar

stipulated to any statement of the facts underlying the 1985 charges.

        In 2005, our Supreme Court held that the federal crime of bank robbery is not legally

comparable to second degree robbery under Washington law. In re Pers. Restraint ofLavery,

154 Wash. 2d 249, 255 -56, 111 P.3d 837 ( 2005). Nonetheless, although Lar made a general




2 The substantive facts underlying the convictions at issue arose out of a failed bank robbery and
are stated in our opinion affirming Lar' s convictions on direct appeal. Lar, 167 Wash. App. 1047,
2012 WL 1426537,      at *   1 - 4. We do not repeat them here as they have no bearing on our
decision.

                                                     2
No. 45365 -7 -II



comparability objection to the use of his prior federal convictions in the sentencing proceeding at
                                                                                                    3
issue here, he did   not   specifically    challenge     their comparability based   on   Lavery.

        The sentencing court found the prior federal convictions comparable to most serious

offenses under the POAA, stating that it thus had no discretion to exercise, and sentenced Lar to

a life term without the possibility of early release. As part of the sentence, the court imposed a

 1, 000 jail   recoupment    fee   and $   11, 025 in   court- appointed   attorney fees. The court' s order


contained a boilerplate finding concerning Lar' s present or future ability to meet these

obligations, but nothing else in the record indicates whether the court actually considered Lar' s

ability to pay.

        Lar timely submits this petition, and has not previously submitted a PRP in this matter.

                                                        ANALYSIS


        After setting out the standard of review for PRPs, we first address the comparability of

Lar' s 1985 and 1997 federal bank robbery convictions to most serious offenses under

Washington law. We then turn to Lar' s claim that the conduct underlying his kidnapping

conviction was merely incidental to that underlying the charged robbery. Finally, we address the

sentencing court' s imposition of discretionary legal financial obligations.

                                              I. STANDARD OF REVIEW


        To obtain relief in a timely PRP,

        a petitioner must show either that he or she was actually and substantially
        prejudiced by constitutional error or that his or hertrial suffered from a fundamental
        defect of a nonconstitutional nature that inherently resulted in a complete
        miscarriage of justice.




3 On direct appeal, Lar challenged the mandatory life sentence on other grounds, but did not raise
a comparability challenge. Lar, noted at 167 Wash. App. 1047.
                                                             3
No. 45365 -741



In   re   Pers. Restraint of Finstad, 177 Wash. 2d 501, 506, 301 P.3d 450 ( 2013). A personal restraint


petitioner who presents a meritorious ineffective assistance of counsel claim " has necessarily met

his burden to show actual and substantial prejudice" and is thus entitled to relief. In re Pers.


Restraint of Crace, 174 Wash. 2d 835, 846 -47, 280 P.3d 1102 ( 2012).

                     II. COMPARABILITY OF LAR' S FEDERAL BANK ROBBERY CONVICTIONS


            Lar first asks us to address his claim directly and vacate his POAA sentence because he

objected to the use of his prior 1985 and 1997 federal convictions in the sentencing court. Lar

contends that, because his prior convictions are not comparable to most serious offenses under


Washington law, he is not a persistent offender within the meaning of the POAA. We agree.

            A sentencing court must impose a sentence of total confinement for life without the

possibility        of release on a " persistent offender."          RCW 9. 94A.570. As relevant here, a persistent


offender      is   one who stands convicted of a           felony   defined    as a " most serious offense," also called




a " strike" offense, see Lavery, 154 Wash. 2d at 252, and has previously " been convicted as an

offender on at least two separate occasions, whether in this state or elsewhere, of felonies that

under      the   laws   of   this   state would   be   considered most serious offenses."      RCW


9. 94A.030( 37)( a)( ii).           In the first degree, kidnapping, burglary, and attempted robbery all qualify

as most serious offenses.              RCW 9. 94A.030( 32)( a); RCW 9A.40. 020; RCW 9A.52. 020; former


RCW 9A. 56. 200 ( 1990).


            We review de novo a trial court' s determination that a prior conviction from another


jurisdiction is comparable to a strike offense, applying the following test:

            A    court must     first query   whether     the      legally comparable —that is,
                                                                foreign   offense   is
            whether the elements of the foreign offense are substantially similar to the elements
            of the Washington offense. If the elements of the foreign offense are broader than
            the Washington counterpart, the sentencing court must then determine whether the
            offense is factually comparable —that is, whether the conduct underlying the

            foreign offense would have violated the comparable Washington statute.


                                                                    4
No. 45365 -7 -II




State   v.   Thiefault, 160 Wash. 2d 409, 415, 158 P.3d 580 ( 2007) ( citing             State v. Morley, 134 Wash. 2d
588, 606, 952 P.2d 167 ( 1998)).              If the conviction is comparable to a strike offense under either


prong, a sentencing court may properly rely on it in imposing a POAA sentence. See Thiefault,
160 Wash. 2d at 415.


A.           Legal Comparability


             In Lavery, our Supreme Court vacated a life sentence imposed under the POAA on the

ground that the prior federal bank robbery convictions on which the sentencing court had relied

were not comparable to most serious offenses' under Washington law. 154 Wash. 2d at 253 -62.


The Lavery court addressed the legal prong of the comparability test as follows:

                       The   crime of    federal bank robbery is      a general   intent   crime.   The crime of

             second degree robbery in Washington, however, requires specific intent to steal as
             an essential,    nonstatutory      element.    Its definition is therefore narrower than the
             federal   crime' s             Because the elements of federal bank robbery and
                                   definition....

             robbery under Washington' s criminal statutes are not substantially similar, we
             conclude that federal bank robbery and second degree robbery in Washington are
             not legally comparable.

Lavery, 154 Wash. 2d      at   255 -56 ( citations   omitted).   The State concedes that federal bank robbery

is not legally comparable to the relevant most serious offense under Washington law. We accept

the State' s    concession, as        Lavery   requires. 154 Wash. 2d at 256.




4 The Lavery court compared the federal bank robbery conviction to a second degree robbery
conviction because committing robbery against a financial institution did not automatically
elevate the offense to the first degree when Lavery committed the crime at issue, as it does under
current law. See Lavery, 154 Wash. 2d at 252 ( noting that the prior bank robbery conviction dated
from 1991); compare RCW 9A.56. 200 with former RCW 9A.56. 200. The distinction has no
bearing on the analysis here, however, because the specific intent element that rendered the
crimes not comparable in Lavery, 154 Wash. 2d at 255 -56, also applies to first degree robbery.
State v. Kjorsvik, 117 Wash. 2d 93, 96, 98, 812 P.2d 86 ( 1991).

                                                                5
No. 45365 -7 -II



B.           Factual Comparability

             The State contends instead that the trial court properly relied on Lar' s federal bank

robbery convictions because the facts to which Lar stipulated and admitted as part of his plea

deals establish specific intent to steal. When factually comparing a " foreign" conviction, a court

 may consider only facts that were admitted, stipulated to, or proved beyond a reasonable

doubt." State v. Olsen, 180 Wash. 2d 468, 478, 325 P.3d 187, cert. denied, 135 S. Ct. 287 ( 2014).


             As the State points out, under Washington law a guilty plea generally admits the

allegations in the information. In re Pers. Restraint ofFrancis, 170 Wash. 2d 517, 530, 242 P.3d
866 ( 2010). We have held, however, that


              i]n order to determine that which was admitted by the defendant as a result of the
             entry of a guilty plea, it is necessary to look to the law of the state in which the
             defendant entered the plea as that law existed at the time of the plea.


State   v.   Releford, 148 Wn.      App. 478, 489,    200 P.3d 729 ( 2009) ( emphasis      omitted).    The


rationale for this rule would apply equally to guilty pleas entered in the federal courts. Under

federal      precedents, "   a plea of guilty admits only the elements of the charge necessary for a

conviction."       Malta -Espinoza      v.   Gonzales, 478 F.3d 1080, 1082   n. 3   ( 9th Cir. 2007);   accord




United States       v.   Forrester, 616 F.3d 929, 945 -46 ( 9th Cir. 2010); United States v. Cazares, 121
F.3d 1241, 1246 -47 ( 9th Cir. 1997).


             In neither plea deal did Lar admit to the facts as stated in the complaint, and because he


pled guilty, the government never proved those facts beyond a reasonable doubt. State v.

Bunting,       142 Wn.     App.   135, 142, 61 P.3d 375 ( 2003).   The federal statute on which Lar' s prior


convictions rest provides in relevant part:


              a) Whoever, by force and violence, or by intimidation, takes, or attempts to take,
             from the person or presence of another, or obtains or attempts to obtain by extortion
             any property or money or any other thing of value belonging to, or in the care,
             custody, control, management, or possession of, any bank, credit union, or any

                                                            6
No. 45365 -7 -II



        savings and    loan          association ...       Shall be fined under this title or imprisoned not
        more than twenty years, or both.

         d) Whoever, in committing, or in attempting to commit, any offense defined in
        subsections ( a) and ( b) of this section, assaults any person, or puts in jeopardy the
        life of any person by the use of a dangerous weapon or device, shall be fined under
        this title or imprisoned not more than twenty -five years, or both.

18 U.S. C. § 2113( a),    (   d).    Under the precedents discussed above, then, the only facts properly

considered in the comparability analysis are ( 1) the factual allegations in the charging documents

directly relating to elements essential to the prior convictions under this statute, together with (2)

the facts to which Lar stipulated as part of the 1997 plea deal.


        1. The 1985 Convictions


        Contrary to the State' s assertions, the facts properly considered with respect to the 1985

convictions do not establish specific intent to steal. Under the 1985 plea deal, which contains an


integration clause, Lar agreed only to " enter pleas of guilty to two counts alleging violations of

 18 U.S. C.]   sections   2113( a)      and ( d)   ( Bank   Robbery), as charged in the Information filed

herein." Personal Restraint Petition                at   App' x   C ( PRP). As discussed, the language of the


information largely tracks that of the statute and does not allege specific intent to steal.

        The State effectively asks us to infer intent to steal from other admitted facts. This we

cannot do. To impose a life sentence based on such an inference would violate the rule


articulated inApprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435

 2000) and Blakely v. Washington, 542 U.S. 296, 303, 124 S. Ct. 2531, 159 L. Ed. 2d 403 ( 2004),

that any fact other than that of a prior conviction used to increase punishment must either be

admitted by the defendant or proved beyond a reasonable doubt. See Lavery, 154 Wash. 2d at 256-

57. The Lavery court addressed the factual comparability prong as follows:

                   Any attempt to examine the underlying facts of a foreign conviction, facts
         that were neither admitted or stipulated to, nor proved to the finder of fact beyond

                                                                    7
No. 45365 -7 -II



       a reasonable      doubt in the foreign         conviction,    proves problematic.       Where the

       statutory elements of a foreign conviction are broader than those under a similar
       Washington statute, the foreign conviction cannot truly be said to be comparable.
               As in [State v. Ortega, 120 Wash. App. 165, 84 P.3d 935 ( 2004)], Lavery had
       no motivation in the earlier conviction to pursue defenses that would have been
       available to him under Washington' s robbery statute but were unavailable in the
       federal prosecution. Furthermore, Lavery neither admitted nor stipulated to facts
       which established specific intent in the federal prosecution, and specific intent was
       not proved beyond a reasonable doubt in the 1991 federal robbery conviction.
154 Wash. 2d at 258. The court concluded that the federal bank robbery conviction at issue failed

both prongs of the comparability test and could not count as a strike offense under the POAA.

Lavery, 154 Wash. 2d at 258. The court thus granted Lavery' s PRP even though it was untimely

and successive. Lavery, 154 Wash. 2d at 253 -62.

       Lavery is directly on point in our examination of the 1985 convictions and controls our

decision   on   both the legal   and   factual   prongs of   the comparability   analysis.   Once Lar objected to


the comparability of the federal bank robbery convictions, the trial court should have considered

Lavery in its ruling. We hold that the trial court erred in relying on the 1985 convictions to

designate Lar a persistent offender under the POAA.


       2. The 1997 Convictions


       As relevant here, to qualify as a persistent offender, the POAA requires that the defendant

has


        been convicted as an offender on at least two separate occasions, whether in this
        state or elsewhere, of felonies that under the laws of this state would be considered
        most serious offenses and would be included in the offender score under RCW
        9. 94A.525; provided that of the two or more previous convictions, at least one
        conviction must have occurred before the commission of any of the other most
        serious offenses for which the offender was previously convicted.

RCW 9. 94A.030( 37)( a)( ii) (emphasis           added).   Since Lar was convicted of both 1997 charges in


the same proceeding, his conviction for one of the crimes would not have occurred before his

commission of the other. Lar pled guilty to and was sentenced for the 1997 robbery charges in a

                                                             8
No. 45365 -7 -II



single proceeding. Therefore, his 1997 convictions, if comparable, would count as only one

strike offense.



        Thus, even if we accepted the State' s argument that Lar' s admissions under the 1997 plea


deal sufficiently establish intent to steal, he does not qualify as a persistent offender because, as

we have already held, the other convictions relied on are not legally or factually comparable to

most serious offenses. We therefore decline to address the factual comparability of the 1997

convictions.




        Because the State relied on only two prior occasions on which courts had convicted Lar,

Lavery controls the outcome here. The 1985 federal bank robbery convictions fail both the legal

and factual prongs of the comparability test. Lavery, 154 Wash. 2d at 255 -58; see also Thiefault,
160 Wash. 2d at 415. The trial court therefore erred in relying on those convictions; and the 1997

convictions, even if comparable, do not alone justify designating Lar a persistent offender. We

remand for resentencing, leaving it to the trial court to decide in the first instance what effect, if

any, Lar' s prior convictions may have on his offender score. 5
                               III. KIDNAPPING AND INCIDENTAL RESTRAINT


        Lar also asks us to reverse his kidnapping conviction, contending that entry of

convictions for both the attempted robbery charge and the kidnapping charge constitutes double

jeopardy. Specifically, Lar argues that the convictions merge because his restraint of the victim

was merely incidental to the robbery attempt, with no independent purpose or effect.

        Lar' s argument relies on our opinion in State v. Berg, 177 Wash. App. 119, 138, 310 P.3d
866 ( 2013),   reversed   by 181 Wash. 2d   at   857, 337 P.3d 310 ( 2014),   State v. Lindsay, 171 Wash. App.
5 Because we directly address Lar' s challenge to his POAA sentence and grant the relief
requested, we decline to consider his ineffective assistance of counsel claim.

                                                         9
No. 45365 -7 -II



808, 843 -44, 288 P.3d 641 ( 2012), rev' d in part on other grounds, 180 Wash. 2d 423, 326 P.3d 125


 2014),      and   State   v.   Korum, 120 Wn.      App. 686,   707, 86 P.3d 166 ( 2004), rev' d in part on other


grounds and         aff'd in    part,   157 Wash. 2d 614, 620, 141 P.3d 13 ( 2006). In an opinion filed after the


parties submitted their briefing in this case, however, our Supreme Court reversed our decision in

Berg and explicitly rejected the relevant reasoning, specifying that " kidnapping and robbery

never merge."         Berg, 181 Wash. 2d    at   872.     Under our Supreme Court' s decision in Berg, Lar' s

merger argument fails. We affirm his kidnapping conviction.

                                           IV. LEGAL FINANCIAL OBLIGATIONS


             Finally, Lar challenges the sentencing court' s imposition of discretionary legal financial

obligations ( LFOs),            specifically the jail recoupment fee and the court appointed attorney fees.

Because we remand for resentencing, we decline to address the claim. We note only that, before

imposing discretionary LFOs on remand, the sentencing court must consider Lar' s ability to pay

consistently with our Supreme Court's recent holding that

             RCW 10. 01. 160( 3) requires the record to reflect that the sentencing judge made-an
             individualized inquiry into the defendant' s current and future ability to pay before
             the court imposes LFOs. This inquiry also requires the court to consider important
             factors, such as incarceration and a defendant' s other debts, including restitution,
             when determining a defendant' s ability to pay.

State   v.   Blazina, No. 89028 -5, 89109 -5, 2015 WL 1086552 at 1122 ( Wash. March 12, 2015).


                                                          CONCLUSION


             The trial court imposed a life sentence at least in part based on convictions not


comparable to most serious offenses under Washington law. Under Lavery, 154 Wash. 2d at 253-

62, Lar has thus demonstrated " a fundamental defect of a nonconstitutional nature that inherently

resulted      in   a complete miscarriage of justice."          Finstad, 177 Wash. 2d at 506. We therefore grant




                                                                10
No. 45365 -741



Lar' s petition in part, reverse the POAA sentence, and remand for resentencing. We deny the

petition in all other respects.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                                          A.c.I
 We concur:




         e
 W OF   WICK, J.




                                                 11